 


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    AMANDA CRAVEN,

            Plaintiff,
                                                      Case No. 16-cv-53-wmc
       v.

    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

            Defendant.


                                JUDGMENT IN A CIVIL CASE


            IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant and dismissing this case.


                         /s/                                   4/1/2019

            Peter Oppeneer, Clerk of Court                     Date




 
